                  Case 19-24551       Doc 52     Filed 05/18/20     Page 1 of 3




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF MARYLAND
                                 (Baltimore Division)

                                                    )
                                                    )
In re:                                              )
                                                                  Case No. 19-24551-MMH
KIMYA D. CRAWFORD,                                  )
                                                                        (Chapter 7)
                              Debtor.               )
                                                    )
                                                    )
                                                    )
                                                    )
In re:                                              )
                                                                  Case No. 19-24045-DER
RENEE PETERSON,                                     )
                                                                        (Chapter 7)
                              Debtor.               )
                                                    )
                                                    )


       STATUS REPORT IN RESPONSE TO COURT’S MARCH 19, 2020 ORDER

       On January 17, 2020, this Court issued an Order Directing Upsolve to Show Cause and

Verify that the Assistance it Provides to Debtors in this District Complies with Applicable Law and

scheduled a Show Cause hearing for March 30, 2020, at 10:00 AM. On February 28, 2020,

Upsolve filed a response and affidavits in connection with the Court’s order. On March 13, 2020,

this Court issued an Order Directing Parties to the Hearing Set for March 30, 2020 to File a Line

Addressing Timing of Hearing and Capability For Videoconferencing, to which Upsolve

responded on March 17, 2020. On March 19, 2020, the Court issued an Order Granting Motion to

Continue and Directing Filing of a Status Report on or Before May 18, 2020.

       In response to the Court’s March 19 Order, Upsolve respectfully seeks a continuance of

the Show Cause hearing for an additional 60 days, with Upsolve to provide an additional Status

Report to the Court in advance of any rescheduled hearing date.

       It is counsel’s understanding that, pursuant to the U.S. District Court for the District of

Maryland’s Standing Order 2020-07 and this Court’s April 27, 2020 Current Operational Status
                  Case 19-24551       Doc 52     Filed 05/18/20    Page 2 of 3




of the United States Bankruptcy Court for the District of Maryland During the COVID-19

Pandemic, all bankruptcy hearings scheduled to occur in this District through June 5, 2020 have

been continued. Upsolve continues to believe that in-person presentation by counsel and in-person

testimony by the affiants would best assist this Court in resolving any remaining questions about

the assistance that Upsolve provides to debtors in this District. Upsolve further believes that the

in-person preparation of the affiants for testimony would best effectuate the clearest presentation

of evidence to the Court. In light of these considerations, and the non-emergency nature of this

matter, a continuance of the hearing would best further the interests of justice. If, however, the

Court prefers a more expedited resolution of this matter, counsel and the affiants are now of sound

health and are capable of participating in a hearing by videoconference.

       Upsolve thus respectfully requests a further continuance of the Show Cause hearing.

       May 18, 2020

                                             /s/ Holly E. Loiseau
                                             Holly E. Loiseau (12541)
                                             Brian E. Ferguson (10326)
                                             WEIL, GOTSHAL & MANGES LLP
                                             2001 M Street NW #600
                                             Washington, DC 20036
                                             (2020682-7000
                                             (212) 310-8007 (fax)
                                             holly.loiseau@weil.com
                                             brian.ferguson@weil.com

                                             Theodore E. Tsekerides (Admitted Pro Hac Vice)
                                             David N. Griffiths (Admitted Pro Hac Vice)
                                             Robert Niles-Weed (Admitted Pro Hac Vice)
                                             Victor S. Leung (Admitted Pro Hac Vice)
                                             WEIL, GOTSHAL & MANGES LLP
                                             767 Fifth Avenue
                                             New York, NY 10153
                                             (212) 310-8000
                                             (212) 310-8007 (fax)
                                             theordore.tsekerides@weil.com
                                             david.griffiths@weil.com
                                             robert.niles-weed@weil.com
                                             victor.leung@weil.com
                 Case 19-24551       Doc 52     Filed 05/18/20     Page 3 of 3




                               CERTIFICATE OF SERVICE


       I hereby certify that on the 18th day of May, 2020, a copy of the Status Report in

Response to Court’s March 19, 2020 Order was mailed via certified mail, postage prepaid to:

Kimya D. Crawford
21 Windy Meadow Court
Randallstown, MD 21133

Renee Peterson
2117 Firethorn Road
Middle River, MD 21220


                                                    /s/ Holly E. Loiseau
                                                    WEIL, GOTSHAL & MANGES LLP
                                                    2001 M Street NW #600
                                                    Washington, DC 20036
                                                    (2020682-7000
                                                    (212) 310-8007 (fax)
                                                    holly.loiseau@weil.com
